Exhibit 10.61

STATE AUTO INSURANCE COMPANIES

DIRECTORS DEFERRED COMPENSATION AGREEMENT

This agreement is made effective                             , 20        , at
Columbus, Ohio, by and among State Auto Financial Corporation, an Ohio
corporation (the “Company”), State Auto Property and Casualty Insurance Company,
a South Carolina corporation (“SAP&C”), and                                 , a
director of the Company (“Participant”).

Background Information

A. It is the desire of the Company to assist the Participant in providing for
his retirement through the use of a deferred compensation arrangement.

B. Participant also desires to defer and postpone a portion or all of the
compensation to be earned for services to be rendered as a director of the
Company in the balance of the current year and in subsequent years, and from
time to time thereafter, and in consideration of the performance of future
services for the Company by the Participant, the Company is willing to permit
the Participant to defer and postpone a portion or all of such compensation, on
the terms and subject to the conditions of this agreement.

C. Effective March 1, 2001, the Company has assigned to SAP&C, and SAP&C has
assumed and relieved the Company from, all rights, duties and obligations of the
Company under the State Auto Insurance Companies Amended and Restated Directors
Deferred Compensation Plan (the “Plan”) and any Directors Deferred Compensation
Agreements thereunder as the Plan and such Agreements relate to those directors
who serve on the Board of the Company and may serve on the Board of one or more
other State Auto Insurance Companies affiliates, and as such rights, duties and
obligations existed as of March 1, 2001, and may arise from time to time in the
future as compensation elected to be deferred and postponed is deemed to be
earned by the Participant.

Statement of Agreement

The Company, SAP&C and the Participant acknowledge the accuracy of the foregoing
background information and agree as follows:

ARTICLE I—SERVICE

§1.1 Service. The Participant has been elected to serve the Company as a member
of its Board of Directors and agrees to serve in such capacity on such terms and
conditions as provided in the governing documents of the Company and under
applicable law, until his term of office expires without renewal or is otherwise
terminated by either party in accordance with the Code of Regulations of the
Company or applicable law.



--------------------------------------------------------------------------------

§1.2 Compensation. The Company shall pay the Participant during the term of his
service hereunder such fees and other compensation as may be specifically
provided for under any written agreement between the parties, or, if none, as
the Company may from time to time determine. SAP&C shall also pay the benefits
provided in Article III, below, to the Participant provided he satisfies all the
requirements and conditions set forth in this agreement to be entitled to such
benefits.

§1.3 Rights Preserved. Nothing in this agreement shall be construed to confer
upon the Participant the right to continue as a member of the Board of Directors
of the Company, or to require the Company to continue the engagement of the
Participant in such capacity. The Participant’s election to and service on the
Board of Directors of the Company shall at all times be subject to the
provisions of the Articles of Incorporation and Code of Regulations of the
Company and applicable law.

ARTICLE II—DEFERRED COMPENSATION ACCUMULATIONS

§2.1 Deferral Value. Within 30 days of the effective date of this agreement, and
not later than any subsequent December 31 of each year throughout the term of
this agreement, the Participant, the Company and SAP&C may, by mutual written
agreement, on a Deferral Election Agreement Form, provide for deferred and
postponed payment of a percentage (from 10% to 100%) of the fees which otherwise
would be paid by the Company during the balance of the initial or next calendar
year, as applicable, to the Participant for services to be rendered in that year
as a Director of the Company. For this purpose, fees include both fixed fees for
service as a Director and fees payable for attendance at Board and Board
Committee meetings. With respect to fees for attending Board and Board Committee
meetings, the Participant may choose to defer either 0% or 100% of such Board
meeting and Committee meeting fees. The Company will transfer the deferred
compensation amount agreed to for the next calendar year to SAP&C, and SAP&C
will credit such deferral compensation to the Participant’s Accumulations from
time to time as the deferred amounts otherwise would have been earned by the
Participant. Amounts credited to the Participant’s Accumulations due to such
voluntary deferral elections, as adjusted for real or hypothetical earnings or
losses as set forth in §2.2 below, shall be referred to as the “Deferral Value.”

§2.2 Record of Accumulations. Solely for the purpose of measuring the amount of
SAP&C’s obligations to the Participant or his beneficiaries under this
agreement, SAP&C will maintain a separate bookkeeping record of the Deferral
Value (the Participant’s “Accumulations”). Subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), SAP&C, in its discretion,
may either credit a hypothetical earnings rate to the Participant’s balance of
Accumulations for the year, or may actually invest an amount equal to the amount
credited to the Participant’s Accumulations from time to time in an account or
accounts in its name in the investment options (as defined in the Plan), which
investment options may include some or all of those used for investment purposes
under the State Auto Insurance Companies Capital Accumulation Plan, as amended
from time to time, for employees, if any, as determined by the Company in its
discretion. If such separate investment options are made available, the
Participant may be permitted to direct the investment with such investment
options of the portion of SAP&C’s accounts allocable to him under this agreement
in accordance with

 

- 2 -



--------------------------------------------------------------------------------

rules and procedures established from time to time by SAP&C. SAP&C is not
obligated to make any particular investment options available, however, if
investments are in fact made.

Subject to Section 409A of the Code, SAP&C will credit the Participant’s
Accumulations with hypothetical or actual earnings or losses at least annually
based on the earnings rate declared by SAP&C or the performance results of
investment option(s) chosen pursuant to SAP&C’s or the Participant’s directions,
and shall determine the fair market value of the Participant’s Accumulations
based on the bookkeeping record or the fair market value of the portion of
investment option(s) representing the Participant’s Accumulations. The
determination of the earnings, losses or fair market value of the Participant’s
Accumulations may be adjusted by SAP&C to reflect its costs associated with this
agreement, as determined by SAP&C in its sole discretion.

ARTICLE III—BENEFITS

§3.1 Eligibility for Benefits—Vesting. The Participant shall at all times be
fully vested in and entitled to benefits hereunder, regardless of his years of
service for the Company.

§3.2 Retirement Benefits. Upon retirement, the Participant shall be eligible to
receive payment of the amounts credited to the Participant’s Accumulations as a
monthly benefit payable for 60 months. The amount of this monthly benefit shall
equal the amount necessary to amortize the Participant’s Accumulations in
approximately equal monthly installments of principal plus actual earnings (or
less actual losses) during the period of distribution or, subject to
Section 409A of the Code, in SAP&C’s sole discretion, the monthly distributions
may instead be computed based on the amortization of the Participant’s
Accumulations as a monthly benefit payable for 60 substantially equal monthly
installments computed using an interest rate declared by SAP&C in its sole
discretion from time to time during such period of distribution. The Participant
must provide the Company or SAP&C at least 30 days advance written notice of his
intention to retire and receive benefits hereunder. Payment of benefits shall
begin on the first day of the second month following satisfaction of all
requirements for a benefit hereunder, except in the case of a “Key Employee” (as
defined in Section 409A of the Code). A Participant who is a Key Employee shall
not be eligible to receive any benefits under this Plan until at least six
months after the date such Participant otherwise would be eligible to receive
such benefits under this section or section 3.5.

§3.3 Death Benefits. In the event of the death of the Participant while
receiving benefit payments under any provision of this agreement, SAP&C shall
pay the beneficiary or beneficiaries designated by the Participant the remaining
payments due under this agreement in accordance with the method of distribution
in effect to the Participant at the date of death. In the event of the death of
the Participant prior to the commencement of the distribution of benefits under
this agreement, SAP&C shall pay such benefits to the beneficiary or
beneficiaries designated by the Participant, beginning as soon as practicable
after the Participant’s death. Such benefits shall be paid as a monthly payment
equal to the amount necessary to amortize the Participant’s Accumulations as a
monthly benefit payable for 60 months, computed under one of

 

- 3 -



--------------------------------------------------------------------------------

the alternative methods provided for retirement benefits under §3.2, as
selected, subject to Section 409A of the Code, by SAP&C in its sole discretion.

§3.4 Disability Benefits. Upon the Participant’s Total Disability (as
hereinafter defined) prior to satisfying the requirements for a retirement
benefit under §3.2, the Participant shall be eligible to receive payment of the
amounts credited to his Participant’s Accumulations as a monthly benefit
commencing after six months of Total Disability and payable for 60 months. The
amount of this monthly benefit shall equal the amount necessary to amortize the
Participant’s Accumulations as a monthly benefit payable for 60 months, computed
under one of the alternative methods provided for retirement benefits under
§3.2, as selected, subject to Section 409A of the Code, by SAP&C in its sole
discretion.

“Total Disability” under this agreement shall mean a physical or mental
condition which totally and presumably permanently prevents the Participant from
performing his duties as a director of the Company. The Company shall determine
the existence of a Total Disability in its sole discretion.

§3.5 Termination of Service for Other Reasons. If the Participant’s service for
the Company as a Director terminates for any reason other than retirement in
accordance with §3.2, death, or Total Disability, then the Participant’s
Accumulations shall be paid, beginning as soon as administratively practicable,
to the Participant as a monthly benefit payable for 60 months, computed under
one of the alternative methods provided for retirement benefits under §3.2, as
selected by SAP&C in its sole discretion.

§3.6 Payment Alternatives. The amount of monthly payments to be made over a
period of time other than 60 months shall be computed under one of the
methodologies applicable to the payment of benefits under this agreement in the
normal form of distribution, as determined by SAP&C in its sole discretion,
subject to Section 409A of the Code.

§3.7 Beneficiary Designation. The Participant shall designate one or more
beneficiaries on a form to be supplied by the Company or SAP&C to receive any
Accumulations payable in the event of his death. The Participant may change his
beneficiary designation at any time (without the consent of any prior
beneficiary) by executing a revised beneficiary designation form and delivering
it to the Company or SAP&C before his death. In the absence of a beneficiary
designation, or in the event the designated beneficiary predeceases the
Participant or cannot be located, any death benefits provided under this
agreement shall be paid to the Participant’s estate.

ARTICLE IV—MISCELLANEOUS

§4.1 Right to Assets. Nothing contained in this agreement and no action taken
pursuant to the provisions of this agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship among the Company, SAP&C
and the Participant, any designated beneficiary, or any other person. If SAP&C
elects to invest any funds in connection with this agreement, all such
investments shall continue for all purposes to be a part of the

 

- 4 -



--------------------------------------------------------------------------------

general assets of SAP&C, and no person other than SAP&C shall by virtue of the
provisions of this agreement have any interest in such funds. To the extent the
Participant, any designated beneficiary, or any other person acquires a right to
receive payments from SAP&C under this agreement, such right shall be no greater
than the right of any unsecured general creditor of SAP&C. Neither the
Participant, any designated beneficiary nor any other person acquires any right
of any kind against the Company for such payments.

§4.2 Assignment and Alienation Prohibited. Neither the Participant, his
surviving spouse, nor other beneficiaries under this agreement shall have the
power or right to transfer, assign, anticipate, hypothecate, mortgage, commute,
modify, or otherwise encumber, in advance, any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, or separate maintenance owed by the
Participant or his beneficiary, nor be transferable by operation of law in the
event of bankruptcy, insolvency, or otherwise. In the event the Participant or
any beneficiary attempts assignment, commutation, hypothecation, transfer, or
disposal of the benefits hereunder, SAP&C’s liabilities hereunder shall
forthwith cease and terminate.

§4.3 Revocation. This agreement shall continue in effect until revoked or
terminated by SAP&C or the Company. This agreement may be amended, revoked or
terminated at any time or times, in whole or in part, by the Company or SAP&C,
in its sole discretion. However, unless the parties agree otherwise, in the
event of a modification, revocation or termination, the Participant shall be
entitled to the vested benefits, if any, that have accrued through the date of
such amendment, revocation or termination. Such benefits shall be payable at
such times and in such amounts as are provided in this agreement, or, subject to
Section 409A of the Code and applicable Treasury regulations, SAP&C may, in its
sole discretion, elect to accelerate distribution and pay all vested amounts
after this agreement terminates.

§4.4 Interpretation. The Chairman of the Board of Directors of SAP&C, or his
designee, shall have full power and authority to interpret, construe, and
administer this agreement, and the interpretation and construction thereof and
actions thereunder by the Chairman or his designee, including any valuation of
the Participant’s Accumulations or the amount or recipient of the payments to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
Neither the Chairman nor any designee shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of this agreement, provided that the foregoing shall not relieve any person of
liability for any action taken or omitted in bad faith. Whenever under this
agreement monthly benefits may be payable in substantially equal monthly
installments computed using an interest rate declared by SAP&C in its sole
discretion from time to time during such period of distribution, the calculation
of such monthly benefit payments shall be made under any method deemed
reasonable by SAP&C, in its sole discretion, subject to Section 409A of the
Code.

§4.5 Binding Effect. This agreement shall be binding upon and inure to the
benefit of the Company, SAP&C and their respective successors and assigns and
the Participant and his heirs, executors, administrators, and legal
representatives.

 

- 5 -



--------------------------------------------------------------------------------

§4.6 Entire Agreement. This agreement and its exhibits, if any, represent and
embody the entire agreement and understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings relative to this subject matter.

§4.7 Genders and Numbers. Whenever permitted by the context, each pronoun shall
include other genders or numbers.

§4.8 Captions. The captions at the beginnings of the several sections of this
agreement are not part of the context of this agreement, but are merely labels
to assist in locating those sections, and shall be ignored in construing this
agreement.

§4.9 Applicable Law. The Company and SAP&C each have their principal offices in
the State of Ohio. This agreement has been negotiated and executed in the State
of Ohio and the parties hereby agree that the validity, meaning, and performance
of this agreement are to be determined, governed, and enforced under the laws of
the State of Ohio, except that any applicable conflict or choice of laws
principles of Ohio law that would result in the application of the laws of any
other state or jurisdiction to the validity, meaning, or performance of this
agreement shall not apply.

§4.10 Code Section 409A Amendments. Notwithstanding any provision to the
contrary in this agreement or the Deferral Election Form, nothing shall restrict
SAP&C’s right to amend this agreement, without the consent of Participants and
without additional consideration to affected Participants, to the extent
necessary to avoid taxation, penalties, and/or interest arising under
Section 409A of the Code, even if such amendments reduce, restrict, or eliminate
rights granted under this agreement before such amendments. Although SAP&C shall
use its best efforts to avoid the imposition of taxation, penalties, and/or
interest under Section 409A of the Code, tax treatment of deferrals and matching
amounts under this agreement is not warranted or guaranteed. Neither SAP&C, the
Board, nor any delegatee shall be held liable for any taxes, penalties,
interest, or other monetary amounts owed by any Participant, employee, or
beneficiary as a result of the deferral or payment of any amounts under this
agreement or as a result of SAP&C’s administration of amounts subject to this
agreement.

 

STATE AUTO

FINANCIAL CORPORATION

   

STATE AUTO PROPERTY AND

CASUALTY INSURANCE COMPANY

By         

By

     Title          Title     

Participant:

 

 

          

 

- 6 -